DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 02/25/2022. In virtue of this communication,  claims 1, 6 – 14, 18, 23 – 24, 27, 30 have been amended.  Claims 1 – 30 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 30 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: claims 1 - 30 are allowed for the reasons as set forth in the Applicant's response filed on 02/25/2022. In addition, D1 reference (Nokia, On Enhancements to Initial Access Procedures for NR-U) teaches the maximum SMTC window for the UE, however does not teach specifically for at least one of the plurality of allowable transmission starting locations is offset from boundaries of a plurality of transmission slots of the DMTC window, and wherein the plurality of allowable transmission starting locations is associated with a maximum allowable number of listen-before-talks (LBTs) within the DMTC window; communicating at least one of a filler signal or a reference signal based on a successful LBT; and communicating, by the first wireless communication device with a second wireless communication device based on the successful LBT, a discovery reference signal (DRS) beginning at a first transmission starting location of the plurality of allowable transmission starting locations. Even though WO 2017/078775 teaches that if the end of successful LBT is not aligned with the start of the DRS transmission, a reservation signal can be transmitted starting from the instant after the successful completion of the LBT until the time transmitting DRS, how ever it does not specifically teach that a plurality of allowable transmission starting locations within a discovery DMTC window, wherein at least one of the plurality of allowable transmission starting locations is offset from boundaries of a plurality of transmission slots of the DMTC window, and wherein the plurality of allowable transmission starting locations is associated with a maximum allowable number of listen-before-talks (LBTs) within the DMTC window. Therefore, the claims 1 – 30 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645